DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 06/09/2022.
Claims 1, 3, and 5 have been amended, claim 2 has been canceled, and claims 13-14 have been newly added.  Claims 1 and 3-14 are pending and have been examined on the merits (claims 1, 7, and 14 being independent).
The amendment filed 06/09/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 06/09/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 6-10
(1) “Step 2A: Prong One: Judicial Exception
As an initial matter, even if it is determined that the claims involve organizing human activity-which they do not-they most certainly do not recite organizing human activity and thus, do not warrant additional eligibility analysis under Steps 2A: Prong Two and Step 2B. See M.P.E.P. § 2106.04 (stating that "[e]xaminers should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)").” – page 6
(2) “Step 2A: Prong Two: Practical Integration
Even assuming in arguendo that the claims recite the abstract idea of organizing human activity-which they do not-Applicant respectfully submits that the claims are still patent eligible because they practically integrate the alleged abstract idea. The "mere recitation of a judicial exception does not mean that the claim is 'directed to' that judicial exception under Step 2A, Prong Two." Update, Section Ill. A, pg. 10. Although the claimed methods and devices involve processing transactions-when viewed as a whole-they represent improvements that are technical in nature and thus, cannot be considered abstract.” – page 7
(3) “Step 28: Inventive Concept 
The Office Action has presented neither evidence nor argument to establish the conventionality of the claimed elements. However, "[a]s set forth in M.P.E.P. § 2106.0S(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry."” – page 9
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to generate marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk).  For instance, in the process of claims 1, 7, and 14, the limitations of accessing… ledger, generating… marker data…, comprising… a meta tag…, comprising… a unique alpha numeric file number…, providing… a unique reference…, storing… marker data…, viewing… the received data…, initiating… a transaction, generating… data sources associated with the transaction…, initiating… a request…,  storing… the marker data…, storing… the content of the data source anonymously…, initiating… a query…, searching… data markers for data…, correlating… the user input to at least one meta tag…, displaying… data marker… recite this judicial exception.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 7, and 14 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a marker definition portion, a marker ID portion, a block chain distributed ledger manager interface, a data marker identification database, a data management gateway, an administration platform, a user interface, EDT-X engine, a block chain distributed ledger, and a secure database, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 7, and 14 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of accessing… ledger, generating… marker data…, providing… a unique reference…, storing… marker data…, viewing… the received data…, initiating… a transaction, generating… data sources associated with the transaction…, initiating… a request…,  storing… the marker data…, storing… the content of the data source anonymously…, initiating… a query…, searching… data markers…, and displaying… data marker… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0024] and [0049-0050], a general-purpose processor, a hardware module, programmable logic or circuitry, software modules, EDT-X platform engine, Hyperledger (HL) Blockmanager Interface, Data Marker ID Database, Data Management Gateway, and Admin Platform
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a blockchain distributed ledger” and “database”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1 and 3-14 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.  
Applicant argues: Applicant’s remarks, pages 10-13
(1) “Quite contrarily, Michael does not disclose an EDT-X platform that generates marker data about the transaction data, as originally claimed. Rather, Michael utilizes markers that are already "contained in the stored transaction data ... received from one of the one or more merchants." Michael, Abstract (emphasis added).” – page 11
(2) “Office Action, pg. 11 (emphasis added). In other words, according to both McKervey and the Office Action, the received content asset already contains the digital marker, meaning any separation of the marker and received data for separate storage is impossible. Even if McKervey suggests that "portions of the ledger are public and portions of the ledger are private," it does not suggest extracting the digital marker from the received data and storing it on the public portion of the ledger, while the rest of the received data is stored on the private portion of the ledger.” – page 12
(3) “As amended, Claim 1 recites an EDT-X platform configured to generate marker data to be associated with received data, wherein the generated marker data comprises a marker definition portion comprising a meta tag associated with transaction data and a marker ID portion comprising a unique alpha numeric file number assigned to the generated marker data. According to Claim 1, the meta tag is configured for rapid tagging without revealing the transaction data. Applicant respectfully submits that, at a minimum, the asserted combination of Penugonda, Michael, and McKervey fails to teach or suggest each and every feature of Claim 1, as amended.” – page 12
Examiner notes:
(1) In consideration of Applicant’s argument (1): Examiner respectfully disagrees and Michael teaches receiving the transaction data and generating the transaction identifier containing the marker data (see page 1, liens 32-33 and page 2, lines 1-7 and 34-36).  Clarifying citations with regard the Penugonda in view of Michael references have been made to the 35 USC § 103 rejection above.  As such, Applicant’s arguments are not persuasive. 
(2) In consideration of Applicant’s argument (2): Examiner respectfully disagrees and McKervey teaches generating the content identifier for the data being indexed and retrieving the block entry or the content identifier. The retrieval information can include an address or other identifier that can be sent to the distributed ledger.  Further, the ledgers, ledger entries, and/or information may be used to store information received as portion of the ledger are public and portions of the ledger are private (see column 59 lines 1-22 and column 67 lines 25-54).  Clarifying citations with regard the Penugonda in view of Michael references have been made to the 35 USC § 103 rejection above.  As such, Applicant’s arguments are not persuasive. 
(3) In consideration of Applicant’s argument (3): Examiner respectfully disagrees and notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction which contains the steps of accessing, receiving, generating, and storing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a platform and claims 7 and 14 are direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: accessing… ledger, generating… marker data…, comprising… a meta tag…, comprising… a unique alpha numeric file number…, providing… a unique reference…, storing… marker data…, viewing… the received data…, initiating… a transaction, generating… data sources associated with the transaction…, initiating… a request…,  storing… the marker data…, storing… the content of the data source anonymously…, initiating… a query…, searching… data markers for data…, correlating… the user input to at least one meta tag…, and displaying… data marker...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of accessing… ledger, generating… marker data…, providing… a unique reference…, storing… marker data…, viewing… the received data…, initiating… a transaction, generating… data sources associated with the transaction…, initiating… a request…,  storing… the marker data…, storing… the content of the data source anonymously…, initiating… a query…, searching… data markers for data…, and displaying… data marker… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a marker definition portion, a marker ID portion, a block chain distributed ledger manager interface, a data marker identification database, a data management gateway, an administration platform, a user interface, EDT-X engine, a block chain distributed ledger, and a secure database) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0024] and [0049-0050], a general-purpose processor, a hardware module, programmable logic or circuitry, software modules, EDT-X platform engine, Hyperledger (HL) Blockmanager Interface, Data Marker ID Database, Data Management Gateway, and Admin Platform) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.ga marker definition portion, a marker ID portion, a block chain distributed ledger manager interface, a data marker identification database, a data management gateway, an administration platform, a user interface, EDT-X engine, a block chain distributed ledger, and a secure database) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a blockchain distributed ledger” and “database”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.
Dependent claims 3-6 and 8-13 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 3 and 9, the step of “… wherein the marker definition portion comprises: a first data field for a marker type representing a type of data source;...” (i.e. containing one or more data fields), in claims 4 and 10, the step of “… wherein the marker definition portion further comprises a fourth data field for licensing data associated with the received data.” (i.e. containing one or more data fields), in claims 5 and 11, the step of “… subdivide the received data into a plurality of data portions, each delineated by a different data source from where each data portion of the plurality of data portions originated from;…” (i.e. dividing data into one or more portions), in claims 6 and 12, the step of “… comprises a hyperledger.” (i.e. containing a hyperledger), in claim 8, the step of “… wherein the marker data comprises a marker definition portion and a marker ID portion, wherein the marker definition portion comprises information that is searchable to allow the marker data...” (i.e. containing a marker definition portion and a marker ID portion), and in claim 13, the step of “… configured to decode… wherein the decoded marker data indicates what information in the anonymously stored in the data marker identification …” (i.e. decoding marker data) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating a unique data marker and storing the data portion associated the unique data marker in the distributed ledger are a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-6 and 8-13, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 7, and 14 above.  Merely claiming the same process generating the marker data which includes a definition portion and a ID portion to store the data portions in the distributed ledger does not change the abstract idea without an inventive concept or significantly more.  Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further.  Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1 and 3-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Penugonda et al. (hereinafter Penugonda), US Publication Number 2020/0226233 A1 in view of  Michael, David (hereinafter Michael), WO 2019/186156 A1 and in further view of McKervey et al. (hereinafter McKervey), US Patent Number 11062042 B1.
Regarding claim 1:
Penugonda discloses the following:
An embedded Data Transaction Exchange (EDT-X) Platform for storing marker data that references content about a transaction, comprising: (Penugonda: See paragraph [0002] “The content asset may comprise one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint. The digital marker may comprise an indication of the unique identifier. The content asset may be sent to the user device. A distributed ledger record entry may be caused to be stored on a distributed ledger. The distributed ledger record entry may comprise an indication that the user device requested the content asset and an indication of the unique identifier.”, and see also [0022])
a block chain distributed ledger manager interface; (Penugonda: See paragraph [0041] “A decentralized database, may comprise a distributed ledger, such as a blockchain 120. The blockchain 120 may comprise one or more records, such as blocks 130 in which data is recorded. The blocks 130 may comprise entries or transactions indicating unique identifiers of user devices and content assets requested, accessed, or received by one or more of the user devices.”)
a data marker identification database; (Penugonda: See paragraph [0014] “The unique identifier may be stored in a database of unique identifiers, such as a database of unique identifiers of user devices and/or DRM clients associated with a content distributor.”, and notes: “The digital marker may comprise an indication of the unique identifier.”)
a data management gateway; (Penugonda: See paragraph [0064] “The distributed ledger record entry may comprise an indication of a source of the content asset, such as an indication of a content distributor, such as the content delivery system 412. The distributed ledger record entry may comprise an indication of a storage location from which the content asset is sent or copied. The distributed ledger record entry may comprise an indication of a time that the content asset was requested, accessed, or sent to the user device 402.”, and see also [0065])
an administration platform; and (Penugonda: See paragraph [0055] “systems that perform operations associated with one or more of content creation, content distribution, digital marker creation, digital marker extraction, piracy source identification, piracy prevention, and law enforcement.”
a user interface; (Penugonda: See paragraph [0114] “The user may enter commands and information into the computing device 801 via an input device (not shown).”)
wherein the EDT-X engine is configured to: access a block chain distributed ledger; (Penugonda: See paragraph [0038] “the parties may openly share and access the distributed ledger and the information stored in distributed ledger.”); 
a marker definition portion (reads on “openly share and access the distributed ledger and the information stored in distributed ledger”) comprising a meta tag associated with the transaction data, wherein the meta tag is searchable to allow the marker data to be retrieved within the block chain distributed ledger without revealing the transaction data; and (Penugonda: See paragraph [0038] “The distributed ledger may not comprise personally identifying information (PII). As a result of the absence of PII from the distributed ledger, the parties may openly share and access the distributed ledger and the information stored in distributed ledger. For example, the absence of PII may preclude the need to encrypt of all or portions of the distributed ledger.”)
a marker ID portion (reads on “personally identifying information (PII)”) comprising a unique alpha numeric file number (reads on “The unique identifier may be stored in a database of unique identifiers. The database may be devoid of personal identifying information (PII)’) assigned to the generated marker data, wherein the marker ID portion comprises non-searchable information, wherein the marker data provides a unique reference to the received data; and (Penugonda: See paragraphs [0060] “A unique identifier associated with the user device 402 may be generated. The unique identifier may comprise a series of alphanumeric characters.” And [0061] “The unique identifier may be stored in a database of unique identifiers. The database may be devoid of personal identifying information (PII)….. The database may comprise PII. For example, the database may comprise an indication of users associated with the user devices. The unique identifiers of the user devices may be mapped to indications of the users, such as names, accounts, contact information, or geographic information of the users. Based on the database comprising PII, the manager of the database, such as the content delivery system 412, may use data security methods to protect the PII.”)
store (reads on “the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain”) the marker data along with the received data in the block chain distributed ledger such that the marker data and the received data cannot be altered once stored in the block chain distributed ledger; (Penugonda: See paragraphs [0020] “the digital marker may not be altered and may remain intact. As an example, if the content asset is recorded on another device, the digital marker may not be altered and may remain intact.” And [0065] “The content access manager 416 may be configured to cause the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain. The distributed ledger may be stored on one or more distributed ledger nodes 418.”)
Penugonda does not explicitly disclose the following, however Michael further teaches:
receive transaction data from a user through the user interface; (Michael: See “Summary of the Invention”, page 1, lines 32-33: “receiving transaction data for a plurality of transactions between the plurality of customers and one or more merchants”)
generate (reads on “generating a transaction identifier containing the marker”) marker data to be associated with the received data, wherein the generated marker data comprises: (Michael: See “Summary of the Invention”, page 2, lines 34-36: “generating a transaction identifier containing the marker, during one of the plurality of transactions, wherein the received marker information is indicative of the marker contained in said transaction identifier.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include generating marker data based on the received data, as taught by Michael, in order to provide a unique reference to the data.
Penugonda and Michael do not explicitly disclose the following, however Mckervey further teaches:
wherein the received data is stored secretly such that only authorized users may be able to view (reads on “the ledger is publicly accessible. In some embodiments, the ledger is only accessible to select, authorized ledger nodes having the appropriate permissions. In some embodiments, portions of the ledger are public and portions of the ledger are private.”) the received data in the block chain distributed ledger, while the associate marker data may be viewed publicly.  (Mckervey: See column 67, lines 25-54: “The ledgers, ledger entries, and/or information stored on the ledger entries may be used to store information received from the data intake and query system 108. As described herein, the information received can include, but is not limited to, one or more generated content identifiers or hashes of a chunk of data (non-limiting examples: buckets or files of a bucket), a bucket or file identifier, a system identifier, timestamp, time range, tenant identifier, customer identifier, index, source, or source type information, Nonce, or other metadata, etc. …….the ledger is publicly accessible. In some embodiments, the ledger is only accessible to select, authorized ledger nodes having the appropriate permissions. In some embodiments, portions of the ledger are public and portions of the ledger are private. When the ledger is publicly accessible, the ledger may be adapted to only store information incidental to a transaction or a document relating to a vehicle, and may be adapted such that identifiable information is removed but validation information is maintained (e.g., storing a hash value computed from the underlying information).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include portions of the ledger are public and portions of the ledger are private, as taught by Mckervey, in order to provide more secure data which needs a permission to access.
Regarding claim 3:
Penugonda and Michael do not explicitly disclose the following, however Mckervey further teaches:
The EDT-X platform of claim 2, wherein the marker definition portion further comprises: 
a first data field for a marker type representing a type of data source; (Mckervey: See column 18, lines 3-8: “A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data”)
a second data field for a location from where the transaction data was entered into the block chain distributed ledger; and (Mckervey: See column 63, line 9-23: “The data intake and query system 108 can store location or retrieval information associated with the block entries. The retrieval information can be used by the distributed ledger system 1800 to retrieve the block entry and/or content identifier. In some cases, the retrieval information can include an address or other identifier that can be sent to the distributed ledger system 1800 and enable the distributed ledger system 1800 to locate and retrieve a block entry or content identifier and return it to the data intake and query system 108.”)
a third data field for a classification representing what type of subject matter does the transaction data pertain to. (Mckervey: See column 18, lines 34-41: “an indexer receives data blocks from a forwarder and parses the data to organize the data into events. In some embodiments, to organize the data into events, an indexer may determine a source type associated with each data block ( e.g., by extracting a source type label from the metadata fields associated with the data block, etc.)”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include one or more data fields to organize the data, as taught by Mckervey, in order to provide a faster search for the data. 
Regarding claim 5:
Penugonda discloses the following:
The EDT-X platform of claim 1, wherein the EDT-X engine is further configured to: 
subdivide the transaction data into a plurality of data portions, each delineated by a different data source from where each data portion of the plurality of data portions originated from; (Penugonda: See paragraph [0075] “a content asset may comprise a plurality of chunks. The chunks may comprise portions of the content asset. The chunks may comprise portions of the content asset associated with period of play time of the content asset, such as 1 second chunks, 2 second chunks, or 6 second chunks. The license server 412 may receive a request from the user device 402 for access to the content asset and/or for a first portion of the chunks.”, and see also [0025] “The transaction and/or record entry may comprise a source ID. The source ID may comprise an indication of a storage location of the content asset, such as a universal resource locator (URL), file name, or an address on a server.”)
for each of the plurality of data portions: generate a unique data marker; and (Penugonda: See paragraph [0017] “The digital marker may comprise data, such as algorithmically derived data and/or data associated with metadata associated with the content asset. The digital marker may overlay at least a portion of one or more frames of the content asset.”)
store the data portion and associated unique data marker in the block chain distributed ledger separately from the other data portions and associated unique data markers; (Penugonda: See paragraph [0025] “At least a portion of the transaction and/or record entry may be encrypted, such as using a key associated with the computing device that generates the transaction and/or record entry. At least a portion of the transaction and/or record entry may not be encrypted, such as to facilitate access to the data stored in the transaction and/or record entry.”, and see also [0065] “The content access manager 416 may be configured to cause the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain. The distributed ledger may be stored on one or more distributed ledger nodes 418.”)
wherein an audit of a combination of all of the plurality of data portions is necessary to review a single financial transaction. (Penugonda: See paragraph [0075] “a content asset may comprise a plurality of chunks. The chunks may comprise portions of the content asset. The chunks may comprise portions of the content asset associated with period of play time of the content asset, such as 1 second chunks, 2 second chunks, or 6 second chunks. The license server 412 may receive a request from the user device 402 for access to the content asset and/or for a first portion of the chunks.” And [0078] “if the user device requested access to a content asset and payment was provided for access to the content asset”)
Regarding claim 6:
Penugonda and Michael do not explicitly disclose the following, however Mckervey further teaches:
The EDT-X platform of claim 1, wherein the block chain distributed ledger comprises a hyperledger. (Mckervey: See column 60, lines 59-63: “a distributed ledger system 1800 include, but are not limited to, Ethereum, Hyperledger”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include a distributed ledger includes Hyperledger, as taught by Mckervey, in order to provide more privacy controls on the data. 
Regarding claim 7:
Penugonda discloses the following:
A method for storing marker data that references content about a transaction in a block chain distributed ledger, the method comprising: 
initiating a transaction; (Penugonda: See paragraph [0015] “The user device may send a request for content, such as for a specific content asset.”)
generating one or more data sources associated with the transaction, the one or more data sources comprising content that describes a type of transaction or the contents of the transaction; (Penugonda: See paragraph [0017] “The version of the content asset may comprise a modified version of the content asset and/or another version of the content asset, such as a version that has been processed, decrypted, encrypted, transcoded, packaged, re-coded, augmented, re-indexed, and/or re-formatted, as examples.”)
initiating (reads on “The unique identifier may be provided to an entity that generates the digital marker by the license server. The content distributor may generate the version of the content asset comprising the digital marker.”) a request to an embedded data transaction exchange (EDT-X) platform to generate marker data for each of the one or more data sources, the marker data representing pointers to the content of the data source that describes the type of transaction or the contents of the transaction; (Penugonda: See paragraph [0019] “The digital marker may be generated using at least the unique identifier. The unique identifier may be provided to an entity that generates the digital marker by the license server. The content distributor may generate the version of the content asset comprising the digital marker.”)
storing, in a secure database, the content of the data source anonymously, such that the secure database lacks context to link the content of the data source to the data source if the marker data is not referenced; and (Penugonda: See paragraph [0091] “A pirated version may comprise a version of a content asset that was made, accessed, and/or sent without the authorization of a rights holder of the content asset. The version of the content asset may be received by a computing device associated with a media piracy monitoring service or network. The version of the content asset may comprise a digital marker. The digital marker may comprise a watermark or a digital fingerprint.”)
storing the marker data in a block chain distributed ledger. (Penugonda: See paragraph [0065] “The content access manager 416 may be configured to cause the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain. The distributed ledger may be stored on one or more distributed ledger nodes 418.”)
Regarding claim 8:
Penugonda discloses the following:
The method of claim 7, wherein the marker data comprises a marker definition portion and a marker ID portion, wherein the marker definition portion (reads on “openly share and access the distributed ledger and the information stored in distributed ledger”) comprises information that is searchable to allow the marker data to be retrieved within the block chain distributed ledger, and the marker ID (reads on “personally identifying information (PII)”) comprises non-searchable information that was provided by the user through the user interface. (Penugonda: See paragraphs [0038] “The distributed ledger may not comprise personally identifying information (PII). As a result of the absence of PII from the distributed ledger, the parties may openly share and access the distributed ledger and the information stored in distributed ledger. For example, the absence of PII may preclude the need to encrypt of all or portions of the distributed ledger.”, and see also [0061])
Regarding claim 9: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 11: it is similar scope to claim 5, and thus it is rejected under similar rationale
Regarding claim 12: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Penugonda in view of Michael in further view of McKervey and in even further view of Nakadaira et al. (hereinafter Nakadaira), US Publication Number 2021/0390161 A1.
Regarding claim 4:
Penugonda, Michael, and Mckervey do not explicitly disclose the following, however Nakadaira further teaches:
The EDT-X platform of claim 3, wherein the marker definition portion further comprises a fourth data field for licensing data associated with the received data. (Nakadaira: See paragraph [0015] “In a case that the right is a right for licensing a predetermined right, the token data may include licensee information set with an address of a licensee.”, and see also [0014])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include a field with licensing data, as taught by Nakadaira, in order to provide a predetermined right for the data. 
Regarding claim 10: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Prior Art
The Examiner respectfully rescinds the 35 USC 103 rejection on claims 13-14 as newly amended.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
August 18, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/26/2022